Royse, c. J.,
This is an attempt by appellant to appeal from a judgment denying her a permanent injunction against appellee.
Appellee has filed its motion to dismiss on the grounds the special findings of fact and conclusions of law were made and filed by the trial court on May 16, 1952. Appellant’s motion for new trial was filed October 3, 1952, more than thirty days after the filing of the special findings of fact. An examination of the record discloses *332this is correct... However, the assignment of errors here does not allege error in the overruling of appellant’s motion for a new trial. It contains eight specifications, several of which would be proper independent assignments of error if the appeal had been filed in this court on time.
The record discloses the judgment of the trial court was rendered June 27, 1952. The motion for a new trial was overruled October 6, 1952. The assignment of error and transcript was filed in this court January 14, 1953, or more than ninety days after the ruling on the motion for a new trial. Therefore, even if the motion for a new trial had been timely filed and such ruling assigned as error here, the appeal was filed in this court too late. Rule 2-2, Rules of the Supreme Court.
Appeal dismissed.
Note. — Reported in 110 N. E. 2d 907.